Case 1:18-cr-00420-ALC Document 671 Filed 02/17/21 Page 1of1
MEMO ENDORSED

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

Franklin A. Rothman Tel: (212) 571-5500
Jeremy Schneider Fax: (212) 571-5500
Robert A. Soloway

David Stern

Rachel Perillo
February 16, 2021

 

By ECF

Honorable Andrew L. Carter, Jr. USDC SDNY

United States District Judge DOCUMENT

Southern District of New York ELECTRONICALLY FILED

40 Foley Square DOC#: .
New York, New York 10007 DATE FILED; 2/00/21

Re: United States v. Hernandez et al.,
Including ANDREW ROCCO
18 Cr. 420 (ALC)

Dear Judge Carter:

I am the attorney for Andrew Rocco, the defendant in the above-referenced
matter. This letter is respectfully submitted without objection from the
government, by AUSA Christopher Clore, to request an adjournment of Mr. Rocco’s
sentencing, which is presently scheduled for March 4, 2021 at 11:00 a.m. Due to the
ongoing COVID-19 pandemic and related limitations on in-person court
proceedings, it is respectfully requested that the March 4‘ sentencing date be
adjourned to June 10, 2021, at 10:00 a.m., a date and time, that I understand is
convenient for the Court and the government.

The Court’s time and attention to this matter is appreciated.
Respectfully submitted,
/s/

Jeremy Schneider

cc: AUSA Jacob E. Warren (by ECF)
AUSA Christopher Clore (by ECF)

The application is GRANTED.
Sentencing adjourned to 6/10/21 at 10:00 a.m.

So Ordered.

 
